DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-11, 13-15 and 18-20 are currently pending and have been considered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15, 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 15 recites the following limitations in the last paragraph: "the body,” “the abrasion strip,” “the portion,” “the first passage,” “the final passage.”.  There is insufficient antecedent basis for each of these limitations in the claim. Thus, claim 15 and dependent claims 18-20 are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,261,054 to Bunker et al. (“Bunker”) in view of U.S. Patent No. 5,348,446 to Lee et al. (“Lee”).
Regarding claim 1, Bunker teaches a thermal management system, comprising: 
a stator vane (30/34) having a chordwise length, a spanwise width, and a depth perpendicular to the chordwise length and the spanwise width (FIGS. 2, 4, 5, 7, 9), the stator vane comprising: 
a body (64) having a leading end, a trailing end, a first sidewall extending from the leading end to the trailing end, and a second sidewall extending from the leading end to the trailing end (FIGS. 4, 9); and 
an abrasion strip (60) at the leading end of the body (FIGS. 4, 9), the abrasion strip including at least one passage (52) extending along at least a portion of the spanwise width of the stator vane (FIGS. 3, 4, 9), wherein the at least one passage is configured to transmit a coolant therethrough (Col. 5, lines 18-37; claim 1); 
Bunker shows the abrasion strip is formed integrally with the leading end of the body, and thus Bunker does not explicitly teach an abrasion strip coupled to the leading end of the body, wherein the stator vane includes a void between the body and the abrasion strip along the portion of the spanwise width that the at least one passage extends, and wherein the void is configured as a vacuum chamber
Lee teaches a thermal management system including a stator vane (10, FIG. 2; Col. 1, lines 16-19; claim 1), comprising a body (12) having a leading end (20) and an abrasion strip (38) coupled to the leading end of the body (Col. 3, lines 38-40), wherein the stator vane includes a void between the body and the abrasion strip along the portion of the spanwise width that the at least one passage extends, and wherein the void is configured as a vacuum chamber (FIG. 2, showing void between 20 and 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Bunker so that the abrasion strip is coupled to the leading end of the body, and wherein the stator vane includes a void between the body and the abrasion strip, as taught by Lee, in order to more accurately form the cooling features (see Lee at Col. 3, lines 38-60; see also Bunker at Col. 3, lines 10-16).
Lee teaches the void is “configured as a vacuum chamber” (FIG. 2). In case it is argued, however, that the combination of Bunker and Lee does not explicitly teach this feature, then it is well settled that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, would have been obvious to a person of ordinary skill in the art absent persuasive evidence. MPEP 2143. In this case, applicant has not shown patentable significance of making the void a vacuum rather than making the void filled with air. In fact, applicant’s specification specifically says “Void 198 is filled with air (or may be a vacuum) and serves to insulate leading end…” (applicant’s specification at ¶ [0023], emphasis added). It would have been obvious to one of ordinary skill in the art to modify the system of the Bunker and Lee combination such that the void is configured as a vacuum chamber, in order to improve the thermal insulation. 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bunker in view of Lee as applied to claim 1 above, and further in view of U.S. Patent No. 8,197,211 to Liang (“Liang”).
Regarding claim 3, the combination of Bunker and Lee teaches each and every element of claim 1 as discussed above. While Lee teaches the abrasion strip comprises a metal (Col. 3, lines 38-42), the combination does not explicitly teach wherein the body comprises a composite material and the abrasion strip comprises a metal. 
Liang teaches a thermal management system including airfoils such as rotor blades and stator vanes (Col. 1, lines 21-27; Col. 1, line 63 to Col. 2, line 6), wherein the body (21) of the airfoil comprises a composite material and the abrasion strip (13) comprises a metal (Col. 3, lines 7-13; Col. 2, lines 25-30). 
It would have been obvious ton one of ordinary skill in the art before the effective filing date to modify the system of the Bunker and Lee combination such that the body comprises a composite material and the abrasion strip comprises a metal, as taught by Liang, in order to improve its durability and strength at high temperatures (Liang at Col. 4, lines 1-5). 
Regarding claim 4, the combination of Bunker, Lee, and Liang teaches a duct having a first end, a second end, and an interior wall extending from the first end to the second end (Bunker at FIGS. 1 and 2, showing upper portion of (38), which forms the upper portion of the duct wall; Col. 2, lines 33-53); and a stator hub positioned centrally within the duct (Bunker at FIGS. 1 and 2, showing portion of (38) connecting to lower portion of vane (30)); wherein the stator vane is coupled between the interior wall of the duct and the stator hub (Bunker at FIGS. 1-32; Col. 2, lines 54-67).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bunker in view of Lee and Liang as applied to claim 4 above, and further in view of U.S. Publication No. 2016/0236790 to Knapp et al. (“Knapp”) and U.S. Publication No. 2007/0248861 to Hoshi (“Hoshi”).
Regarding claim 5, the combination of Bunker, Lee, and Liang teaches each and every element of claim 4 as discussed above, but it does not explicitly teach a fan rotatably coupled to the stator hub. 
Knapp teaches an aircraft comprising a ducted fan that includes a fan (601) rotatably coupled to a stator hub (FIG. 6; ¶¶ [0180], [0181]). Also, Knapp teaches to incorporate heat exchanger surfaces into the stators of the fan, in order to expel heat from exothermic components (e.g., electric motors and related electronics) through the stators, thereby avoiding the need for additional radiators (Knapp at ¶¶ [0159], [0197]-[0198]; see also Knapp at ¶¶ [0585] and the Table on page 17, teaching stators (602) that include cooling fluid coils to expel heat from other systems).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the stator vane thermal management configuration of the Bunker, Lee, and Liang combination with the ducted fan configuration, as taught by Knapp, in order to improve the ducted fan’s ability to expel heat (Knapp at ¶¶ [0159], [0197]-[0198]; see also Knapp at ¶¶ [0585] and the Table on page 17, teaching stators (602) that include cooling fluid coils to expel heat from other systems).
While Bunker teaches to circulate the coolant through the at least one passage of the abrasion strip in a closed-loop system (Col. 2, line 63 to Col. 3, line 8; Col. 3, lines 48-52; Col. 5, lines 18-37), the combination of Bunker, Lee, Liang, and Knapp does not explicitly teach a pump configured to circulate the coolant from a heat source through the at least one passage of the abrasion strip.
Hoshi teaches a thermal management system for an aircraft (¶¶ [0051], [0053]), comprising a pump (42) configured to circulate coolant from a heat source (20) through exothermic equipment (13; ¶¶ [0038], [0040]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Bunker, Lee, Liang, and Knapp combination by further including the pump configured to circulate coolant from a heat source, as taught by Hoshi, in order to cool both the heat source and the exothermic components with the same coolant circuit and thus without having to use additional radiators (Hoshi at ¶ [0040]; Knapp at ¶¶ [0159], [0197]-[0198], [0585], and Table on page 17).
Bunker teaches that the coolant is circulated through the at least one passage of the abrasion strip (Col. 2, line 63 to Col. 3, line 8). Thus the combination of Bunker, Lee, Liang, Knapp, and Hoshi teaches the pump is configured to circulate the coolant from a heat source through the at least one passage of the abrasion strip.
Regarding claim 6, the combination of Bunker, Lee, Liang, Knapp, and Hoshi teaches wherein the heat source is a fuel cell (Knapp at ¶ [0215]).
Regarding claim 7, the combination of Bunker, Lee, Liang, and Stolte teaches wherein the first end of the duct includes a cover having at least one conduit configured to transmit the coolant therethrough (Bunker at Col. 2, line 63 to Col. 3, line 8).	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Knapp in view of Bunker and Lee. 
Regarding claim 8, Knapp teaches a thermal management system, comprising: 
a fan (601, 611), comprising: 
a fan hub (611); and
 a plurality of fan blades (601), extending from the fan hub (FIG. 6, ¶ [0180]); 
wherein the fan hub and the plurality of fan blades are coupled for common rotation about a rotation axis (¶ [0180]); 
a duct (603) surrounding the fan, the duct having a first end, a second end, and an interior wall extending from the first end to the second end (FIG. 6; ¶¶ [0180]-[0181]); 
a stator hub centrally located within the duct, the fan being rotatably coupled to the stator hub (FIGS. 6, showing hub from which stator vanes (602) extend); and 
a plurality of stator vanes (602) coupled between the interior wall of the duct and the stator hub, each of the plurality of stator vanes having a chordwise length, a spanwise width, and a depth perpendicular to the chordwise length and the spanwise width (FIG. 6; ¶¶ [0180]-[0181]), each of the plurality of stator vanes, comprising: 
a body having a leading end, a trailing end, a first sidewall extending from the leading end to the trailing end, and a second sidewall extending from the leading end to the trailing end (FIG. 6; ¶¶ [0180]-[0181]). 
Knapp teaches each of the plurality of stator vanes having a passage configured to transmit a coolant therethrough (¶ [0585] and the Table on page 17, teaching stators (602) that include cooling fluid coils for expelling heat from other systems; see also ¶¶ [0159], [0197]-[0198]). Knapp, however, does not explicitly teach an abrasion strip coupled to the leading end of the body, the abrasion strip including a first passage extending along at least a portion of the spanwise width of the stator vane and a final passage extending along the portion of the spanwise width of the stator vane, wherein the first passage and the final passage are configured to transmit coolant therethrough.
Bunker teaches a thermal management system, comprising a stator vane (30/34), including an abrasion strip (60) at the leading end of the body (FIGS. 4, 9); the abrasion strip including a first passage (52; FIGS. 4 and 9 shows a row of 6 passages (52) starting at the top of the leading edge and ending at the bottom of the leading edge, and the “first passage” is the first passage in said row) extending along at least a portion of the spanwise width of the stator vane (FIGS. 3, 4, 9), and a final passage (52; FIGS. 4 and 9 shows a row of 6 passages (52) starting at the top of the leading edge and ending at the bottom of the leading edge, and the “final passage” is the sixth passage in said row) extending along the portion of the spanwise width of the stator vane (FIGS. 3, 4, 9), wherein the first passage and the final passage are configured to transmit coolant therethrough (Col. 5, lines 18-37; claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Knapp by including the stator vane abrasion strip, as taught by Bunker, in order to more effectively reject heat from the exothermic components through the stators (see, e.g., Knapp at ¶¶ [0159], [0197]-[0198], teaching to incorporate heat exchanger surfaces into the stators, in order to avoid having to use additional radiators to reject heat from the electric motors and related electronics). 
Bunker shows the abrasion strip is formed integrally with the leading end of the body, and thus the combination of Bunker and Knapp does not explicitly teach an abrasion strip coupled to the leading end of the body, wherein the stator vane includes a void between the body and the abrasion strip along the portion of the spanwise width that the at least one passage extends, and wherein the void is configured as a vacuum chamber.
Lee teaches a thermal management system including a stator vane (10, FIG. 2; Col. 1, lines 16-19; claim 1), comprising a body (12) having a leading end (20) and an abrasion strip (38) coupled to the leading end of the body (Col. 3, lines 38-40), wherein the stator vane includes a void between the body and the abrasion strip along the portion of the spanwise width that the at least one passage extends, and wherein the void is configured as a vacuum chamber (FIG. 2, showing void between 20 and 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Knapp and Bunker combination so that the abrasion strip is coupled to the leading end of the body, and wherein the stator vane includes a void between the body and the abrasion strip, as taught by Lee, in order to more accurately form the cooling features (see Lee at Col. 3, lines 38-60; see also Bunker at Col. 3, lines 10-16).
Lee teaches the void is “configured as a vacuum chamber” (FIG. 2). In case it is argued, however, that the combination of Knapp, Bunker and Lee does not explicitly teach this feature, then it is well settled that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, would have been obvious to a person of ordinary skill in the art absent persuasive evidence. MPEP 2143. In this case, applicant has not shown patentable significance of making the void a vacuum rather than making the void filled with air. In fact, applicant’s specification specifically says “Void 198 is filled with air (or may be a vacuum) and serves to insulate leading end…” (applicant’s specification at ¶ [0023], emphasis added). It would have been obvious to one of ordinary skill in the art to modify the system of the Knapp, Bunker and Lee combination such that the void is configured as a vacuum chamber, in order to improve the thermal insulation.
Claim 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp in view of Bunker and Lee as applied to claim 8 above, and further in view of Hoshi. 
Regarding claim 9, the combination of Knapp, Bunker, and Lee teaches each and every element of claim 8 as discussed above, and the combination also teaches a fuel cell (Knapp at ¶ [0215]). Also, Bunker teaches a first passage (46) coupled to the first passage of a first stator vane of the plurality of stator vanes (FIG. 3; Col. 2, line 63 to Col. 3, line 8); and a second channel (48) coupled to the final passage of the first stator vane of the plurality of stator vanes (FIG. 3; Col. 2, line 63 to Col. 3, line 8). Bunker also teaches to circulate a coolant in a closed-loop system through the first channel, the first passage of each of the plurality of stator vanes, the final passage of each of the plurality of stator vanes, and the second channel (FIG. 3; Col. 2, line 63 to Col. 3, line 8; Col. 3, lines 48-52; Col. 5, lines 18-37).
The combination of Knapp, Bunker, and Lee does not explicitly teach the first channel is coupled to the fuel cell; the second channel is coupled to the fuel cell; and a pump configured to circulate the coolant from the fuel cell through the first channel, the first passage of each of the plurality of stator vanes, the final passage of each of the plurality of stator vanes, and the second channel.
Hoshi teaches a thermal management system for an aircraft (¶¶ [0051], [0053]), comprising a first channel (41b shown at bottom of FIG. 2) coupled between the fuel cell (20) and a first passage (52, FIGS. 2 and 3; ¶ [0033], see also ¶¶ [0028]-[0029]); a second channel (41b shown at the top of FIG. 2) coupled between the fuel cell (20) and a final passage (53, FIGS. 2 and 3; ¶ [0033], see also ¶¶ [0028]-[0029]); and a pump (42) configured to circulate coolant from the fuel cell (20) through the first passage and additional passages (FIGS. 1 and 2; ¶¶ [0038], [0040]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Knapp, Bunker, and Lee combination by further including the first channel coupled between the fuel cell and the first passage; the second channel coupled between the fuel cell and the second passage; and the pump configured to circulate coolant from the fuel cell through the first passage and through additional passages, as taught by Hoshi, in order to cool both the heat source and the exothermic components with the same coolant circuit and thus without having to use additional radiators, which add weight (Hoshi at ¶ [0040]; Knapp at ¶¶ [0159], [0197]-[0198], [0585], and Table on page 17). The combination of Knapp, Bunker, Lee, and Hoshi thus teaches the pump is configured to circulate the coolant from the fuel cell through the first channel, the first passage of each of the plurality of stator vanes, the final passage of each of the plurality of stator vanes, and the second channel (see, e.g., Bunker at FIG. 3; Col. 2, line 63 to Col. 3, line 8; Col. 3, lines 48-52; Col. 5, lines 18-37; Hoshi at ¶¶ [0028], [0029], [0033], [0038], [0040]; FIGS. 1 and 2). 
Regarding claim 10, the combination of Knapp, Bunker, Lee, and Hoshi teaches wherein the abrasion strip of each of the plurality of stator vanes further comprises a plurality of additional passages (Bunker, 52) between the first passage and the final passage (Bunker, FIGS. 4, 9), wherein at least two adjacent passages of the plurality of additional passages are in communication with each other proximate one end of the spanwise width of the stator vane (Bunker at FIG. 3; Col. 2, line 63 to Col. 3, line 8; Col. 3, lines 48-52; Col. 5, lines 18-37).
Regarding claim 11, the combination of Knapp, Bunker, Lee, and Hoshi teaches wherein each of the abrasion strips of the plurality of stator vanes further includes a plurality of additional passages (Bunker, 52) extending along the portion of the spanwise width of the stator vane (Bunker, FIGS. 4, 9), wherein the first passage and a first quantity of the plurality of additional passages are configured to carry the coolant in a first direction along the spanwise width and the final passage and a second quantity of the plurality of additional passages are configured to carry the coolant in a second direction along the spanwise width (Bunker at FIG. 3; Col. 2, line 63 to Col. 3, line 8; Col. 3, lines 48-52; Col. 5, lines 18-37).
Regarding claim 14, the combination of Knapp, Bunker, Lee, and Hoshi teaches wherein the duct includes at least one conduit configured to transmit the coolant therethrough (Bunker at 46, FIG. 3; Col. 2, line 63 to Col. 3, line 8).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Knapp in view of Bunker, Lee, and Hoshi as applied to claim 12 above, and further in view of Liang. 
Regarding claim 13, the combination of Knapp, Bunker, and Lee teaches each and every element of claim 12 as discussed above. While Lee teaches the abrasion strip of each of the plurality of stator vanes comprises a metal (Col. 3, lines 38-42), the combination does not explicitly teach wherein the body of each of the plurality of stator vanes comprises a composite material and the abrasion strip of each of the plurality of stator vanes comprises a metal. 
Liang teaches a thermal management system including a plurality of airfoils such as rotor blades and stator vanes (Col. 1, lines 21-27; Col. 1, line 63 to Col. 2, line 6), wherein the body (21) of each of the plurality of airfoils comprises a composite material and the abrasion strip (13) of each of the plurality of airfoils comprises a metal (Col. 3, lines 7-13; Col. 2, lines 25-30). 
It would have been obvious ton one of ordinary skill in the art before the effective filing date to modify the system of the Bunker and Lee combination such that for each of the plurality of stator vanes, the body comprises a composite material and the abrasion strip comprises a metal, as taught by Liang, in order to improve its durability and strength at high temperatures (Liang at Col. 4, lines 1-5). 
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Knapp in view of Bunker, Lee, and Hoshi. 
Regarding claim 15, Knapp teaches an aircraft, comprising: 
a fuselage including a nose section and a tail section (FIG. 5, ¶ [0148]); 
a propulsion system (600) for generating lift and/or thrust (FIG. 6; ¶ [0156]); 
a power generating device (700, FIG. 7; ¶ [0210]); and 
a thermal management system, comprising a plurality of passages (¶ [0585] and the Table on page 17, teaching stators (602) that include cooling fluid coils for expelling heat from other systems; see also ¶¶ [0159], [0197]-[0198]). 
wherein the propulsion system includes a first ducted fan, comprising: 
a fan (601, 611), comprising: 
a fan hub (611); and 
a plurality of fan blades (601) extending from the fan hub (FIG. 6, ¶ [0108]); 
wherein the fan hub and the plurality of fan blades are coupled for common rotation about a rotation axis (¶ [0180]); 
a duct (603) surrounding the fan, the duct having a first end, a second end, and an interior wall extending from the first end to the second end; 
a stator hub centrally located within the duct, the fan being rotatably coupled to the stator hub (FIG. 6, ¶¶ [0180]-[0181]); 
an electric motor (610) configured to drive the fan hub in rotation about the rotation axis (¶ [0180] and Table on page 17); and 
a plurality of stator vanes (602) coupled between the interior wall of the duct and the stator hub, each of the plurality of stator vanes having a spanwise width, a leading end, a trailing end, a first sidewall extending from the leading end to the trailing end, and a second sidewall extending from the leading end to the trailing end (FIG. 6, ¶¶ [0180]-[0181]).
wherein the power generating device comprises a fuel cell ( ¶¶ [0079], [0210], [0215]).
Knapp does not explicitly teach the plurality of passages extending along at least one leading edge of the aircraft, wherein the at least one leading edge is a forward-facing surface in a primary direction of travel of the aircraft and/or a front surface of a component in an airflow path generated by the propulsion system.
Bunker teaches an aircraft, comprising a thermal management system that includes a plurality of passages (52) extending along at least one leading edge (60) of the aircraft, wherein the at least one leading edge is a forward-facing surface in a primary direction of travel of the aircraft and/or a front surface of a component in an airflow path generated by the propulsion system (Col. 3, lines 17-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Knapp by including the abrasion strip, as taught by Bunker, in order to more effectively reject heat from the exothermic components through the stators (see, e.g., Knapp at ¶¶ [0159], [0197]-[0198], teaching to incorporate heat exchanger surfaces into the stators, in order to avoid having to use additional radiators to reject heat from the electric motors and related electronics). 
The combination of Knapp and Bunker does not explicitly teach wherein each of the stator vanes includes a void between the body and the abrasion strip along the portion of the spanwise width that the first passage and the final passage extend, and wherein the voids are configured as vacuum chambers.
Lee teaches a thermal management system including a stator vane (10, FIG. 2; Col. 1, lines 16-19; claim 1), comprising a body (12) having a leading end (20) and an abrasion strip (38) coupled to the leading end of the body (Col. 3, lines 38-40), wherein each stator vane includes a void between the body and the abrasion strip along the portion of the spanwise width that the at least one passage extends, and wherein the void is configured as a vacuum chamber (FIG. 2, showing void between 20 and 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Knapp and Bunker combination so that the abrasion strip is coupled to the leading end of the body, and wherein the stator vane includes a void between the body and the abrasion strip, as taught by Lee, in order to more accurately form the cooling features (see Lee at Col. 3, lines 38-60; see also Bunker at Col. 3, lines 10-16).
Lee teaches the void is “configured as a vacuum chamber” (FIG. 2). In case it is argued, however, that the combination of Knapp, Bunker and Lee does not explicitly teach this feature, then it is well settled that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, would have been obvious to a person of ordinary skill in the art absent persuasive evidence. MPEP 2143. In this case, applicant has not shown patentable significance of making the void a vacuum rather than making the void filled with air. In fact, applicant’s specification specifically says “Void 198 is filled with air (or may be a vacuum) and serves to insulate leading end…” (applicant’s specification at ¶ [0023], emphasis added). It would have been obvious to one of ordinary skill in the art to modify the system of the Knapp, Bunker and Lee combination such that the void is configured as a vacuum chamber, in order to improve the thermal insulation.
The combination of Knapp, Bunker, and Lee does not explicitly teach a pump configured to circulate coolant from the power generating device through the plurality of passages.
Hoshi teaches an aircraft comprising a thermal management system (¶¶ [0051], [0053]), including a pump (42) configured to circulate coolant from the power generating device through a plurality of passages (¶¶ [0028]-[0029], [0038], [0040]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Knapp and Bunker combination by further including the pump configured to circulate coolant from the power generating device through the plurality of passages, as taught by Hoshi, in order to cool both the heat source and the exothermic components with the same coolant circuit and thus without having to use additional radiators, which add weight (Hoshi at ¶ [0040]; Knapp at ¶¶ [0159], [0197]-[0198], [0585], and Table on page 17).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp in view of Bunker, Lee, and Hoshi as applied to claim 15 above, and further in view of U.S. Patent No. 10,974,827 to Bevirt et al. (“Bevirt”).
Regarding claim 18, the combination of Knapp, Bunker, Lee, and Hoshi teaches each and every element of claim 17 as discussed above, and the combination also teaches a first wing extending from a first side of the fuselage (Knapp, FIG. 5); a second wing extending from a second side of the fuselage (Knapp, FIG. 5), wherein each of the first wing and the second wing have a proximal end adjacent the fuselage, a distal end opposite the proximal end, a leading portion facing the primary direction of travel of the aircraft, and an opposite trailing portion (Knapp, FIG. 5); and a second ducted fan similar to the first ducted fan (Knapp, FIG. 5, showing three ducted fans (Knapp, 522). 
The combination of Knapp, Bunker, Lee, and Hoshi does not explicitly teach wherein the first ducted fan is rotatably coupled to the distal end of the first wing about a tilt axis and the second ducted fan is rotatably coupled to the distal end of the second wing about the tilt axis.
Bevirt teaches an aircraft, comprising a first ducted fan rotatably coupled to the distal end of a first wing about a tilt axis and the second ducted fan is rotatably coupled to the distal end of the second wing about the tilt axis (FIGS. 1A-1B; Col. 3, lines 25-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Knapp, Bunker, Lee, and Hoshi combination by providing tiling fans at the distal ends of the wings, as taught by Bevirt, in order to provide an aircraft with both forward flight and hover capabilities (see, e.g., Bevirt at Col. 3, lines 25-51). 
Regarding claim 19, the combination of Knapp, Bunker, Lee, Hoshi, and Bevirt teaches wherein the at least one leading edge of the aircraft is the nose section of the fuselage, the first end of the duct of the first ducted fan, a first end of a second duct of the second ducted fan, the leading end of at least one of the plurality of stator vanes, the leading portion of the first wing, and/or the leading portion of the second wing (Bunker at 60, FIGS. 4, 9; Col. 3, lines 17-34, teaching that the leading edge of the aircraft is the leading end of at least one of the plurality of stator vanes).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Knapp in view of Bunker, Lee, Hoshi, and Bevirt as applied to claim 19 above, and further in view of Liang. 
Regarding claim 20, the combination of Knapp, Bunker, Lee, Hoshi, and Bevirt teaches each and every element of claim 19 as discussed above, but it does not explicitly teach wherein the at least one leading edge of the aircraft comprises a metal component, wherein a structure that the metal component is coupled to is a composite material.
Liang teaches a thermal management system including airfoils such as rotor blades and stator vanes (Col. 1, lines 21-27; Col. 1, line 63 to Col. 2, line 6), wherein the leading end of at least one of the plurality of stator vanes comprises a metal component (13), wherein a structure (21) that the metal component is coupled to is a composite material (Col. 3, lines 7-13; Col. 2, lines 25-30).
It would have been obvious ton one of ordinary skill in the art before the effective filing date to modify the system of the aircraft of the Knapp, Bunker, Lee, Hoshi, and Bevirt combination such that the leading end of at least one of the plurality of stator vanes comprises a metal component, and wherein a structure that the metal component is coupled to is a composite material, as taught by Liang, in order to improve its durability and strength at high temperatures (Liang at Col. 4, lines 1-5). Thus, the combination of Knapp, Bunker, Lee, Hoshi, Bevirt, and Liang teaches wherein the at least one leading edge of the aircraft comprises a metal component, wherein a structure that the metal component is coupled to is a composite material.
Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive and/or are moot in light of the new grounds of rejection. As discussed above, the combination of Bunker and Lee teaches each and every feature of independent claim 1; the combination of Knapp, Bunker, and Lee teaches each and every feature of independent claim 8; and the combination of Knapp, Bunker, Lee, and Hoshi teaches each and every feature of independent claim 15. 
Lee teaches the void is “configured as a vacuum chamber” (FIG. 2). In case it is argued that the Lee does not explicitly teach this feature, then it is well settled that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, would have been obvious to a person of ordinary skill in the art absent persuasive evidence. MPEP 2143. In this case, applicant has not shown patentable significance of making the void a vacuum rather than making the void filled with air. In fact, applicant’s specification specifically says “Void 198 is filled with air (or may be a vacuum) and serves to insulate leading end…” (applicant’s specification at ¶ [0023], emphasis added). It would have been obvious to one of ordinary skill in the art to modify the systems of Bunker and Lee such that the void is configured as a vacuum chamber, in order to improve the thermal insulation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        

/Nicholas McFall/Primary Examiner, Art Unit 3644